Citation Nr: 1041440	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06- 14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left foot which is currently 10 percent disabling.

2.  Entitlement to an increased rating for the status post 
extensor tendon contracture on the left which is currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for low back strain which 
is currently rated as 10 percent disabling.

4.  Entitlement to service connection for a psychiatric disorder 
to include schizophrenia.


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1992.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2004 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected 
disabilities of degenerative joint disease of the left foot; 
status post extensor tendon contracture on the left; and low back 
strain.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

The Veteran was last afforded a VA orthopedic examination in 
October 2004.  He reports that his service-connected conditions 
of degenerative joint disease of the left foot; status post 
extensor tendon contracture on the left; and low back strain have 
worsened.  Thus, a new VA examination is necessary to assess the 
severity of these service-connected disabilities.

The Veteran also receives medical care through VA.  VA treatment 
records compiled since January 2009 should be obtained.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Veteran also reports treatment from a private 
physician, Dr. Vo, located in Leesville, Louisiana.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 
3.159(c)(1).  Relevant treatment records from Dr. Vo should be 
obtained, provided that the Veteran submits a signed 
Authorization and Consent to Release Information to the VA (VA 
Form 21-4142).  

The Veteran also seeks entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.  The 
Veteran's service treatment records from his period of active 
service ending in August 1992 do not reveal any complaint, 
diagnosis, or treatment for any psychiatric disorder.  He was 
discharged from the Army National Guard in 2001, for diagnoses of 
chronic back pain and a psychosis.  To date, the Veteran's 
periods of active duty for training with the Army National Guard 
have not been obtained.  This should be accomplished on remand.  

At a hearing held at the RO in April 2007, the Veteran testified 
that during service he heard voices, felt people were watching 
him, and was scared.  He reported that he received medication, 
possibly Haldol, and treatment for these symptoms.  The Veteran 
further noted that his symptoms were really bad between 1984 and 
1985 and 1987 and 1989.  As the Veteran reports that he received 
treatment during his period of active service from August 1978 to 
August 1992, the RO should request records pertaining to 
psychiatric treatment from that period of service.  

At a hearing before the undersigned in August 2010, the Veteran 
testified that he had problems dealing with people and had mood 
swings in service.  He stated that he would not go to work half 
the time when he was in the military and was in and out of a drug 
and rehab program at which time he was diagnosed with borderline 
schizophrenia.  He stated that he first started going to the VA 
in 1993 in Pineville, Louisiana.

Post-service treatment records show diagnoses of alcohol 
dependence in 1999 and psychosis, not otherwise specified and 
alcohol dependence in May 2000.  In May 2000, the Veteran gave a 
history of hearing voices 10 years prior during military service.  
The Veteran was diagnosed with schizophrenia in July 2000.  In a 
September 2010 letter, a VA physician assistant indicated that 
the Veteran is currently diagnosed with paranoid schizophrenia 
and depressive disorder, not otherwise specified.

The Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009).

To date, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
his psychiatric disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the Veteran 
has a current disability (or persistent or recurrent symptoms of 
a disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or symptoms 
of a disease within a specified presumptive period; (3) an 
indication the current disability or symptoms may be associated 
with service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the Veteran's diagnosed psychiatric disorder and his 
statements that he heard voices, had mood swings, and felt as 
though people were watching him during active duty service, the 
Board finds that the claim must be remanded for the Veteran to be 
afforded a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical treatment records pertaining to the 
Veteran from the VAMC in Alexandria, 
Louisiana that are dated from January 2009 to 
the present; and from the VAMC in Pineville, 
Louisiana that are dated from 1993 to the 
present, which are not already of record.

2.  The RO should contact the Veteran and 
request that he identify all VA and non-VA 
sources of treatment for his service- 
connected disabilities of degenerative joint 
disease of the left foot; status post 
extensor tendon contracture on the left; and 
low back strain.  The Veteran should also be 
asked to provide, or authorize VA to obtain, 
any and all private treatment records he 
identifies as pertinent, including records 
from Dr. Vo.  The RO should attempt to obtain 
any private medical records for which the 
Veteran returns a completed authorization 
form.

3.  Request from the appropriate source 
records pertaining to psychiatric treatment 
during the Veteran's period of active service 
from August 1978 to August 1992.

4.  Request from the appropriate source, 
which may include the Adjutant General and 
the Defense Finance and Accounting Service 
(DFAS), the actual dates the Veteran 
performed active duty for training and 
inactive duty for training with the Army 
National Guard by day, month, year from 1992 
to 2001.   

5.  After the above development is completed, 
the RO should schedule the Veteran for a VA 
joints examination to assess the nature and 
severity of his service-connected 
degenerative joint disease of the left foot; 
status post extensor tendon contracture on 
the left; and low back strain disabilities.  
The claims folder and a copy of this remand 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

The examiner is asked to include discussion 
of the ranges of motion in the left foot, 
great left toe, and lumbar spine.  The 
examiner should state whether the service-
connected left foot, left great toe, and back 
disabilities are manifested by weakened 
movement, excess fatigability, incoordination 
or pain, and if so, whether there is an 
additional loss of range of motion as a 
result of these symptoms or upon repetitive 
use or during flare-ups.  All limitation of 
function must be identified.

The examiner must also specify whether the 
Veteran has any objective neurologic 
abnormalities associated with the service-
connected back disability, including, but not 
limited to the bladder, bowel, and the lower 
extremities.  If so, what is the level of 
severity of each associated neurological 
abnormality?  

The examiner is asked to provide specific 
comment on the November 2008 clinical finding 
of peroneal atrophy of the left foot, and 
whether such finding is a manifestation of 
the left foot degenerative joint disease, the 
back disability, or a complication of the 
diabetic neuropathy or if there is some other 
etiology.  The examiner must provide a 
complete rationale for any stated opinion.

6.  After Steps one to four have been 
completed, the RO should make arrangements 
with an appropriate VA medical facility for a 
psychiatric examination.  The claims folder 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.  

The examiner is asked to ascertain the nature 
of all psychiatric disabilities and proper 
diagnoses thereof.  The examiner is also 
asked to express an opinion as to whether the 
Veteran has a psychiatric disorder to include 
schizophrenia that at least as likely as not 
(i.e., 50 percent or greater possibility) 
began in or is related to the Veteran's 
military service from 1978 to 1992.  If not, 
the examiner should opine whether the 
condition at least as likely as not (i.e., 50 
percent or greater possibility) began in or 
is related to a period of active duty for 
training.  If the condition pre-existed a 
period of service, the examiner should opine 
as to whether the condition was aggravated 
(i.e., permanently worsened) during a period 
of active duty or active duty for training 
beyond the natural progression of the 
disease.  The examiner must provide a 
complete rationale for any stated opinion.

7.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).
 
